Haitdy, J.,
delivered the opinion of the court.
This was a bill filed by the appellee, in the District Chancery Court at Fulton, against the appellants as the executors of Reuben Moore, alleging in substance that, in the year 1832, in the State of Tennessee, Sarah Robinson executed to one Lee a mortgage upon two slaves, Harriet and Charlotte, to secure the payment of two hundred dollars, money loaned; that in the same year Reuben Moore paid to Lee the sum of money, and took an assignment of the mortgage, and about the same time married the daughter of Sarah Robinson; that in January, 1833, Moore gave up the mortgage to Sarah Robinson, who thereupon executed to him a bill of sale, absolute on its face, for the two slaves above mentioned, and another slave named Malinda, the consideration of which was stated on its face, to be love and affection for him, and the sum of two hundred dollars; which bill of sale, though absolute on its face, is alleged to have been intended as a mortgage; that, in the year 1833 or 1834, William A. Robinson, the son of Sarah Robinson, had a settlement with Moore, and gave his note for the money due him by Sarah Robinson in payment thereof, and that Moore then gave up the bill of sale, and surrendered the possession of the slaves to Sarah Robinson or to Wm. A. Robinson, on her behalf; that Sarah Robinson afterwards made a will disposing of the slaves, but not to Moore, and that he obtained possession of the will, and still retains it; that, in 1834, Moore and Sarah Robinson removed from Tennessee to Pontotoc, in this State, where they lived together until the year 1836, when Sarah Robinson left him and removed to Yazoo county, where she resided until her death, in September, 1837, having, in February, 1834, sent her son, William A. Robinson, with the slaves, to that county, and they remained in her possession there until her death; that after her death, Moore and his wife removed to Yazoo county, and lived with Wm. A. Robinson until the death of Mrs. Moore, in September, 1838,' and in 1839 that Moore got possession of the slaves from Wm. A. Robinson, and removed them *381to Tishemingo county, where he has had them in possession ever since, and has claimed title to them.
The appellee obtained letters ad colligendum from the Probate Court of Yazoo county, on the estate of Sarah Robinson, at September term, 1848, and thereupon filed this bill, as administrator ad colligendum, alleging that the bill of sale, under which Moore claims title, was but a mortgage, that the debt secured by it has been fully paid, and praying that it may be decreed to be cancel-led ; and offering to redeem, if anything is due, by paying principal and interest.
The answer denies the material allegations of the bill, and claims title in Moore to the slaves, under the bill of sale; and, upon the hearing, a decree was rendered for the appellee, according to the prayer of the bill, from which the executors of Moore have taken this appeal.
Several grounds of error are urged in behalf of the appellants; but as one of these grounds is decisive of the case, in our view, we deem it necessary to consider that only.
That objection is, that the claim of. the appellee, as it is presented by the record, is void for champerty, and cannot receive the sanction of a court of equity.
It appears, by the record, that, in August, 1848, Weaver (who was a stranger to the estate of Sarah Robinson, and not interested in it), in conjunction with William A. Robinson, received an assignment from three of the four distributees of Sarah Robinson, of their shares of the estate; and, in September, 1848, that he obtained letters ad colligendum upon the estate, and brought an action at law in October, 1848, for the slaves, in which he was unsuccessful; and that, after the filing of this bill, he obtained an assignment of the interest of William A. Robinson, in order to have the benefit of his testimony as a witness in this case. He stated, before the institution of the suit, that if he gained it he would be greatly benefited; and if he lost it, that he would lose a considerable sum of money; and that he was deeply interested in it. It further appears, that Moore had had possession of the slaves, claiming title since 1839; and that, in 1843, William A. Robinson and Dorcas Robinson, two of the distributees, brought suit against him to recover them; that Sarah Robinson, in her lifetime, had made a *382will, leaving the slaves to be free; and it does not appear that there were any debts against her which the slaves were required to pay.
Under these circumstances, it must be presumed, that there were no creditors, and that the administration was not necessary to pay the debts of Sarah Robinson; for two of the distributees, as far back as 1843, had sued to recover the slaves. What, then, was the necessity for the appointment of an administrator ? If there were no debts, and the slaves were not bequeathed as legacies, the dis-tributees were competent to sue in their own names. But to that course there was a serious obstacle, — the adverse possession of Moore would have been a bar to the action. It appears that they made an unsuccessful trial of that course in 1848; and no further effort appears to have been made to assert their claim, or to disturb Moore’s possession, until the appellee acquired an interest in the slaves. No suit could be maintained by him in his own right, either separately or jointly, with the other distributees, because the same objection would be encountered then which stood in the way of a suit by the distributees in their own names. Hence, the necessity of taking out letters upon the estate, in order to obviate the objection of the Statute of Limitations.
In view of the adverse possession of Moore for so great a length of time, and of the unsuccessful effort of the distributees to assert their title, Weaver thought fit to purchase an interest in their disputed claim. He must have made the purchase with a full knowledge that he could never receive any benefit from it except by litigation; and accordingly he immediately prepared for the controversy, by becoming administrator ad colligendum. He had purchased a disputed title, and took the step which he thought would clothe him with the authority to make it available, and to obviate a serious obstacle. If the slaves were really the property of Sarah Robinson, there being no debts, his letters were wholly unnecessary to assert the rights of the distributees; but they were very important to enable him to realize the fruits of his speculation in a disputed title, and they could have been resorted to by him for no other purpose. Being a total stranger to the estate, he thought proper to engage in a speculation in a pretended title which must necessarily result in litigation; and, in order to accomplish the end for himself and his associate, he assumed the character appointed *383by the law for the assertion of just rights, but which cannot be allowed to be perverted to#sustain claims which are unconscientious, or against the policy of the law. Such a course cannot be sanctioned by a court of equity.
The policy of the law is, that an officious intermeddling by one in a suit which does not belong to him, by maintaining or assisting a party with money, or otherwise, to prosecute or defend it, is not to be tolerated. It is said to be against public justice, because it keeps alive strife and contention, and perverts the remedial process of the law into an engine of oppression. 4 Blacks. Comm. 134. And it is well said that the reason of this policy is, that no encouragement should be given to litigation by the introduction of parties to enforce those rights which others are not disposed to enforce. 4 Kent’s Comm. 447, note. To permit a party to purchase an interest in property held by an adverse claim and possession, directly with a view to litigation, and to clothe himself with a character provided by the law for the enforcement of just and legal rights, and avail himself of such character to realize his illegal design, would be to allow a manifest perversion of the forms and remedies of the law, and in contravention of sound policy and established principle.
The circumstances of this case show plainly that the object of the appellee, in taking upon himself the character of collector, was not to advance the ends of legitimate administration, but to get possession of the property to subserve the purposes of his speculation. It is a clear case of officious intermeddling with the estate, and an abuse of the forms allowed by law, to his own private benefit ; and though in form the suit is brought by one clothed with legitimate authority, yet a court of equity, which considers the substance and not the form of the proceedings, will regard it as a mere suit- for his individual advantage, by one who is substantially an assignee of the interests sought to be recovered, in his formal’ and colorable character as administrator.
If it be said that, notwithstanding such be the object of the proceeding, yet he would be accountable for the property under the authority of the Probate Court, and the distributees would be entitled to recover their interests, yet the rights of the party must be determined by the attitude in which he presents himself and asks *384relief; and if it appears that the proceeding is founded in a collusive and illegal purpose of using the forms and remedies of the law, to enable the party to reap the fruits of a speculation in litigation, his conduct is a fraud upon the law, and a court of equity will not consider whether good may not come from it, but will refuse to lend any assistance to his illegal design. The court cannot act upon the assumption that the distributees will act in bad faith and repudiate their assignments to him, and thus that he will be debarred of the benefits of his speculation. It is sufficient to exclude him from any aid, that he presents himself in such a manner, as to show that he is seeking to pervert the forms and remedies of the law to his own private benefit, and, under color of an official character, to appropriate the property of an estate to his individual advantage, in furtherance of a speculation entered into by him for that purpose.
We are, therefore, of opinion that the appellee was not entitled to the relief sought and decreed, and that the decree must be reversed, and the bill dismissed.